HAMITER, Justice.
The appeals in these consolidated cases cannot be considered. Applicable to them is the now well established principle that an appeal will be dismissed where the appellant on the date set for the hearing neither appears nor files a brief in support of his demand. Grand Lodge of the State of Louisiana, Knights of Pythias v. Natchitoches Lodge, 215 La. 300, 40 So.2d 472; Birdwell v. Birdwell, 217 La. 671, 47 So.2d 41; Hayes v. Petry, 218 La. 730, 50 So.2d 821.
For the reasons assigned the appeals are dismissed.